139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Marvin CHAVARRIA-MIRANDA, Defendant-Appellant.
No. 97-10226.D.C. No. CR-96-00349-EHC.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 12, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District court for the District of Arizona Earl H. Carroll, District Judge, Presiding.
Before HUG, Chief Judge, FERNANDEZ and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Appellant Chavarria-Miranda appeals his conviction for illegal reentry of an alien following deportation subsequent to a felony conviction in violation of 8 U.S.C. § 1326(b)(1).  We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm the conviction.


3
Appellant fails to demonstrate that he was prejudiced by the failure of the Immigration Judge to inform him of his right to appeal a decision by the Board of Immigration Appeals to a federal court.  Immigration and Naturalization Service v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).  Because he does not show prejudice, the district court did not err in allowing the government to rely on his prior deportation in convicting him under 8 U.S.C. § 1326.  United States v. Alvarado-Delgado, 98 F.3d 492 (9th Cir.1996) (en banc).


4
Since Appellant fails to demonstrate prejudice, we need not decide whether the deportation hearing was procedurally defective.  Id.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3